          Case 1:20-mc-00095-BAH Document 3 Filed 10/12/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 IN RE THE APPLICATION OF JASON
 LEOPOLD AND BUZZFEED, INC. FOR                          No. 1:20-mc-00095-BAH
 ACCESS TO CERTAIN SEALED COURT
 RECORDS



              RESPONSE OF JASON LEOPOLD AND BUZZFEED, INC. TO
                           ORDER TO SHOW CAUSE

       Petitioners Jason Leopold and BuzzFeed, Inc. (“Petitioners”) hereby submit this response

to the Court’s October 5, 2020 minute order directing them to show cause why the above-

captioned action should not be consolidated with In re Application of Jason Leopold, No. 13-mc-

712-BAH (“In re Leopold”), now pending before the Court on remand from the D.C. Circuit.

       Petitioners do not oppose consolidation if the Court determines, in its discretion, that

consolidation is warranted and will not prejudice Petitioners. See Nat’l Ass’n of Mortg. Brokers

v. Bd. of Governors of the Fed. Reserve Sys., 770 F. Supp. 2d 283, 286 (D.D.C. 2011) (Howell,

C.J.). However, for the reasons detailed below, Petitioners do not view consolidation as needed

to guard against the risk of inconsistent rulings on common factual or legal questions, id.; nor, in

Petitioner’s view, will consolidation result in greater convenience or economy. Cf. Colbert v.

FBI, 275 F.R.D. 30, 32 (D.D.C. 2011) (defendants’ motion to consolidate granted where

consolidation would “facilitate a more efficient resolution” of the cases). Petitioners seek to

bring to the Court’s attention certain factual matters—including differences in the parties and the

relief sought in the above-captioned matter—that may affect the Court’s balancing of the

relevant considerations, and thus its determination as to whether consolidation is appropriate.




                                                 1
          Case 1:20-mc-00095-BAH Document 3 Filed 10/12/20 Page 2 of 8




                                 RELEVANT BACKGROUND

I.     In Re Leopold

       In July 2013, Jason Leopold, an investigative reporter now with BuzzFeed News,

petitioned this Court for an order unsealing judicial records related to “three kinds of court orders

authorizing electronic surveillance: judicial warrants issued pursuant to the Stored

Communications Act (SCA), court orders issued pursuant to § 2703(d) of that Act, and court

orders issued pursuant to the Pen Register Act[]”—materials that have been “routinely

maintained . . . under seal.” In re: In the Matter of the Application of Jason Leopold to Unseal

Certain Electronic Surveillance Applications and Orders, 964 F.3d 1121, 1123–25 (D.C. Cir.

2020) (“Leopold”). In August 2016, the Reporters Committee for Freedom of the Press (the

“Reporters Committee”) successfully moved to intervene. Id. at 1125.

       Thereafter, “[g]uided by [the Court],” counsel for the Reporters Committee, Mr. Leopold,

and the United States Attorney’s Office for the District of Columbia (“USAO-DC”) engaged in

discussions pursuant to which Mr. Leopold and the Reporters Committee—with the aim of

reaching agreement on “meaningful steps to improve transparency”—voluntarily agreed to

narrow the specific relief sought by their applications. Id. at 1125–26 (“From the record, this

case appears to be marked by remarkable good faith and accommodation.”). Despite this

“cooperation, the parties eventually reached an impasse[]” as to additional, specific relief sought

by Mr. Leopold and the Reporters Committee. Id. at 1126. The Court denied the additional

relief sought by petitioners and later denied reconsideration. Id. The petitioners appealed.

       On appeal, the D.C. Circuit held, first, that SCA warrants, SCA § 2703(d) orders, and

orders authorizing the use of a pen register or trap and trace device, as well as “applications for

such orders and their supporting documents (e.g., accompanying affidavits)[,]” and related “court

dockets” are “judicial records.” Id. at 1128–29. It further held that the strong common-law


                                                  2
          Case 1:20-mc-00095-BAH Document 3 Filed 10/12/20 Page 3 of 8




presumption in favor of public access applies to judicial records in SCA warrant and SCA §

2703(d) matters. Id. at 1129; see also United States v. Hubbard, 650 F.2d 293, 317 (D.C. Cir.

1980) (“Hubbard”) (noting the “important presumption in favor of public access to all facets of

criminal court proceedings”). The D.C. Circuit held that the Pen Register Act (“PRA”)—unlike

the SCA—“displace[s] the usual presumption in favor of access” as to pen register orders, but

does “not displace the common-law standard enshrined in the Hubbard balancing test.” Id. at

1130. Thus, the D.C. Circuit concluded that, in evaluating requests to unseal PRA materials,

courts “should apply the traditional Hubbard balancing test—albeit without a thumb on the scale

in the case of pen register orders.” Id. at 1130–31.

       The D.C. Circuit further concluded that “[a]dministrative burden is relevant to how and

when a judicial record may be unsealed, but not to whether it may be released at all.” Id. at 1123

(italics original); see also id. at 1134 (“[T]he burden of producing judicial records may not

permanently foreclose their unsealing. . . . Administrative burden, when taken into consideration

as necessary to protect other relevant interests, may affect how and when judicial records may be

released. But it is not dispositive of whether judicial records may be released at all.”).

Observing that this Court had “already taken important steps to increase the transparency of

filings related to the electronic surveillance orders at issue on this appeal,” the D.C. Circuit

“remand[ed] the case to [this Court] to determine, in its sound discretion, how and when greater

access can be provided.” Id. at 1135.

       Following remand, on September 1, 2020, the Court issued a minute order directing the

parties to submit their positions as to six issues identified by the Court. Following a telephonic

meet and confer with counsel for the Reporters Committee and Mr. Leopold, on September 25,

2020, the USAO-DC filed an unopposed request for an enlargement of time to November 1,




                                                  3
          Case 1:20-mc-00095-BAH Document 3 Filed 10/12/20 Page 4 of 8




2020, for the parties to respond to the Court’s September 1, 2020 minute order. Unopp. Mot. for

Ext. of Time, In re Leopold, ECF No. 66. The Court granted that motion on September 28,

2020. On October 6, 2020 the Court issued a minute order directing the parties in In re Leopold

“to include, in their response” to the September 1, 2020 minute order “an explanation why [the

above-captioned matter] should not be consolidated with this case.”

II.    The Above-Captioned Matter

       On September 17, 2020, Petitioners filed an application for an Order unsealing court

records related to requests made by or on behalf of the U.S. Drug Enforcement Administration

(“DEA”) for judicial authorization for it to engage in electronic surveillance for any non-Title 21

investigative or law enforcement purpose. See Application, Application of Jason Leopold and

BuzzFeed, Inc. for Access to Certain Sealed Court Records (“Leopold Application”), No. 1:20-

mc-95-BAH (D.D.C. Sept. 17, 2020). Specifically, Petitioners sought the unsealing of warrants

issued pursuant to the SCA, court orders issued pursuant to SCA § 2703(d), court orders issued

pursuant to the PRA, and related judicial records, reflecting any such requests made by or for the

DEA for a non-Title 21 investigative or law enforcement purpose on or after May 31, 2020. Id.

       The application was prompted by Petitioners’ reporting that the DEA had been granted a

temporary, two-week delegation of “non-Title 21 enforcement duties” by the Attorney General

pursuant to 21 U.S.C. § 878(a)(5), empowering it to enforce all federal criminal laws—not just

those related to drugs—on a nationwide basis, in the wake of protests sparked by the police

killing of George Floyd in Minneapolis, Minnesota on May 25, 2020. See Application Exhibit

A, Leopold Application, ECF No. 1-2 at 3–6. Petitioners’ reporting relied on a two-page

memorandum, dated May 31, 2020, from Timothy Shea, Acting Administrator of the DEA, to

the Deputy Attorney General. See Application Exhibit B, Leopold Application, ECF No. 1-3.




                                                 4
          Case 1:20-mc-00095-BAH Document 3 Filed 10/12/20 Page 5 of 8




According to the memorandum, this temporary designation authorized DEA Special Agents and

Task Force Officers to, inter alia, “conduct covert surveillance[,]” and “engage in investigative

and enforcement activity” to enable the “DEA to assist to the maximum extent possible in the

federal law enforcement response to protests which devolve into violations of federal law[.]” Id.

at 2.

        In support of their application, Petitioners cited the D.C. Circuit’s holdings in Leopold

concerning application of the strong common-law presumption of access to judicial records in

SCA warrant and SCA § 2703(d) matters, as well as its holding concerning application of the

Hubbard test to judicial records in PRA matters. See Mem. of Law in Support of Application,

Leopold Application, ECF No. 1-1 at 9–10. On October 5, 2020, the Court issued a minute order

in the above-captioned matter directing Petitioners to show cause “why this action should not be

consolidated with” In re Leopold.

                                           ARGUMENT

        District courts enjoy broad discretion in determining whether consolidation is appropriate

under Federal Rule of Civil Procedure 42(a). See, e.g., Nat’l Ass’n of Mortg. Brokers, 770 F.

Supp. 2d at 286; Moten v. Bricklayers, Masons & Plasterers Int’l Union, 543 F.2d 224, 228 n.8

(D.C. Cir. 1976) (“[T]he question of consolidation . . . is ordinarily left to the sound discretion of

the District Court.”). “In exercising that discretion, district courts must weigh the risk of

prejudice and confusion wrought by consolidation against the risk of inconsistent rulings on

common factual and legal questions, the burden on the parties and the court, the length of time,

and the relative expense of proceeding with separate lawsuits if they are not consolidated.” Nat’l

Ass’n of Mortg. Brokers, 770 F. Supp. 2d at 286; see also Chang v. United States, 217 F.R.D.




                                                  5
          Case 1:20-mc-00095-BAH Document 3 Filed 10/12/20 Page 6 of 8




262, 265 (D.D.C. 2003) (indicating that courts balance “considerations of convenience and

economy against considerations of confusion and prejudice”).

       Through their application in the above-captioned matter, Petitioners seek the unsealing of

docket sheets, as well as the underlying sealed judicial records, in a small number of specific

SCA and PRA matters from a discrete time period beginning on May 31, 2020. See Application,

Leopold Application, ECF No. 1 at 2–3. Petitioners are informed and believe that the SCA and

PRA matters at issue in the above-captioned case were initiated by the U.S. Department of

Justice. Id. at 7. At present, only the USAO-DC is a party in In re Leopold.

       The above-captioned case is in a different procedural posture than In re Leopold. Cf.

Citizens for Responsibility & Ethics in Wash. v. U.S. Dep’t of the Treasury, 2013 WL 12310810

(D.D.C. Sept. 6, 2013), at *1 (“[N]either confusion nor prejudice to the parties is at issue because

both cases are at an early stage of litigation.”). And, although the specific records sought by

Petitioners in the above-captioned case fall within the same categories of judicial records at issue

in In re Leopold, the relief sought in each case differs and may not overlap. Indeed, as noted

above, the Court has ordered the parties in In re Leopold to provide their positions, on or before

November 1, as to a list of issues related to, inter alia, the specific relief sought by the Reporters

Committee and Mr. Leopold on remand, and the relief mandated by the D.C. Circuit’s Leopold

decision. These issues include, for example, “whether implementation of [the D.C. Circuit’s]

mandate must encompass the unsealing” of “basic docket information and applications (and

supporting documents), orders, and docket entries” for SCA and PRA matters “in all closed

investigations, notwithstanding any limitations previously agreed to by petitioners, who, for

example, confined their unsealing request to applications filed by the [USAO-DC] from 2008 to

the present, when such applications pre-date 2008 and are also filed in this Court by the U.S.




                                                  6
          Case 1:20-mc-00095-BAH Document 3 Filed 10/12/20 Page 7 of 8




Department of Justice.” Minute Order, In re Leopold (Sept. 1, 2020). Accordingly, in

Petitioners’ view, consolidation would not result in greater convenience or economy for the

parties or the Court.

       Further, litigating these matters separately poses little risk of inconsistent rulings on

common legal or factual questions. Nat’l Ass’n of Mortg. Brokers, 770 F. Supp. 2d at 286. For

example, application of the Hubbard analysis to determine whether and to what extent the strong

common-law presumption of access recognized by the D.C. Circuit in Leopold is overcome as to

the SCA materials sought by Petitioners will turn on the specific contents of those judicial

records. In addition, given the narrow scope of Petitioners’ application, administrative burden—

which may be “relevant to how and when a judicial record may be unsealed” and, Petitioners

anticipate, will be considered by the Court in In re Leopold in determining “how and when

greater access can be provided” to the categories of judicial records at issue in that case—should

not be a consideration in the above-captioned matter. Leopold, 964 F.3d at 1123; see also, e.g.,

Mem. Op. and Order, In re Application for Access to Certain Sealed Warrant Materials., No. 19-

mc-44-BAH (D.D.C. May 21, 2019) (ordering, inter alia, the government to file redacted

versions of judicial records related to five SCA warrants relevant to the prosecution of Michael

D. Cohen, the former personal attorney for President Donald Trump).

                                          CONCLUSION

       For the foregoing reasons, Petitioners do not oppose consolidation if the Court

determines, in its discretion, that consolidation is warranted and will not prejudice Petitioners. In

light of the above, however, Petitioners do not believe consolidation is necessary to guard against

the risk of inconsistent rulings, or that consolidation will result in greater convenience or

economy for the Court or the parties.




                                                  7
        Case 1:20-mc-00095-BAH Document 3 Filed 10/12/20 Page 8 of 8




Dated: October 12, 2020

                                   Respectfully submitted,

                                   /s/ Katie Townsend
                                   Katie Townsend
                                   D.C. Bar No. 1026115
                                   THE REPORTERS COMMITTEE FOR
                                    FREEDOM OF THE PRESS
                                   1156 15th St. NW, Suite 1020
                                   Washington, DC 20005
                                   Phone: (202) 795-9300
                                   Fax: (202) 795-9310

                                   Counsel for Petitioners Jason Leopold and
                                   BuzzFeed, Inc.




                                      8
